Goepp, J.
The defect in the undertaking is amendable. The sources of information respecting the untruth of the *513representations made are quite unsatisfactorily stated under that head in the verification. But the same person who makes that verification in his independent affidavit states that the source of his information on this head was Mr. Pool; though he ought to have gone on to explain the absence of Mr. Pool’s own affidavit; yet, as there is no denial of the allegations, I think that, under Union Bank agt. Mott (9 Abb., 106) and Brooklyn Daily Union agt. Raymond (11 Ab. [N. S.], 235), the motion must be denied, without costs.